Citation Nr: 1046028	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of right parotid 
gland adenitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in July 2009, which vacated, 
in pertinent part, a June 2007 Board decision and remanded the 
above claim for readjudication.  Subsequently, the Board remanded 
this matter for further development in its February 2010 
decision.  The claim on appeal arises from a March 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In August 2006, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of 
record indicates that his residuals of right parotid gland 
adenitis are likely related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of right 
parotid gland adenitis have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, the Board is satisfied 
that adequate development has taken place and that there is a 
sound evidentiary basis for resolution of this service connection 
claim for residuals of right parotid gland adenitis at present 
without detriment to the due process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.



Factual Background and Analysis

The Veteran seeks service connection for residuals of right 
parotid gland adenitis.  The Veteran has argued that he was seen 
for swelling and pain in the area of the right parotid gland on 
several occasions during service and that this was the same 
disability which eventually required surgery after service.  The 
service department has indicated that the Veteran's service 
treatment records were probably destroyed in a fire at the 
National Personnel Records Center in 1973 and no service 
treatment records are available.  The Board is mindful that, in a 
case such as this, where service treatment records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

According to the Veteran's DD Form 214, the Veteran served in the 
European theater during World War II from October 1943 to 
December 1945 as a tire rebuilder.  His list of medals, ribbons, 
decorations, and citations does not indicate that he had engaged 
in combat with the enemy.

While the Veteran has reported that he had continuing problems 
ever since service, there is no objective evidence of disability 
until surgery in January 1983.  Private records from a Nashville 
hospital show that the Veteran was admitted in January 1983 for a 
total right parotidectomy with nerve dissection and preservation.  
The surgeon noted that the Veteran had recurrent acute infections 
in the right parotid gland off and on for several years which 
became increasingly worse in the previous six months.  Diagnosis 
was salivary gland, right parotid (total parotidectomy): 
sialolithiasis, periductal and periductular chronic inflammation, 
and no tumor seen.  

VA medical records dated from April 2000 to August 2000, and from 
April 2005 to February 2010 do not show treatment for any 
residuals of right parotid gland adenitis.  

Private medical records from Dr. S.C.S. dated from April 2004 to 
September 2004 show no specific treatment for residuals of right 
parotid gland adenitis.  

In an October 2004 signed statement, the Veteran asserted that 
during a bombing raid in England he was hit in the face by debris 
which hit his upper lip and chipped two teeth.  While in the 
European theater he began having trouble with his right jaw.  It 
would swell every time he ate.  A doctor at sick call told him to 
put hot compresses on it and sent him back to his regular duties.  
He wrote that this occurred many times.  He was even put on 
barracks duty for two months to allow healing.  He asserts that 
whenever he changed camps he sought out the new doctor to get his 
jaw problem fixed.  After discharge he was seen by a private 
physician who diagnosed stones in the parotid salivary gland.  
The Veteran further asserts that he periodically had the gland 
drained and the stones "milked out" until a private doctor in 
1982 encouraged removal of the parotid gland as pre-cancerous.  
He said that he was left very disfigured after surgery and it 
looked as if he sweated profusely at each meal.  

In a January 2005 signed statement, the Veteran said that he had 
not been treated for his parotid gland since it was removed in 
1983, but that he had difficulty eating.  He claimed that any 
generated saliva goes through his skin and runs down his face and 
saturates his clothes.

The Veteran underwent a VA examination for a nonservice-connected 
disability pension in February 2005.  The VA examiner noted the 
right parotid gland removal and on examination found that the 
Veteran's face showed right parotid fossa indentation where his 
previous parotid gland was removed.  The VA examiner noted that 
etiology was unclear.

During his August 2006 RO hearing, the Veteran asserted that he 
had a swollen parotid gland in service which affected his 
chewing.  He missed meals and started losing weight.  He said 
that he almost had to swallow rather than chew his food while in 
service.  The Veteran testified that medical personnel did not 
know what his problem was.  He was told to use a cold compress 
which would reduce the swelling after an hour or two.  The 
Veteran said that he went on sick call every time his unit moved 
hoping to find some relief.

The Veteran testified that he was first told he had a problem 
with his parotid gland by a private doctor post-service in about 
1947.  Between the 1940s and 1983 when he had the gland 
surgically removed, stones were periodically drained from the 
parotid salivary gland by non-VA providers.  He said that he quit 
work in the 1980s because his face was disfigured and because of 
the pain.  Currently he did not have pain, but sweat or water 
poured down the side of his face every time he chewed so that he 
needed to have a napkin up beside his face.  The Veteran said 
that he could not chew certain foods, such as tough meat, and he 
ate finger foods and something soft.  He said that when he ate 
the water "just pours down."  He told the hearing officer that 
a doctor told him this was not saliva but water.  

His daughter testified that whenever he ate out the Veteran took 
an antiperspirant with him.  Rubbing antiperspirant kept the 
sweat or water from flowing so much.  She said that the Veteran 
retired two years early because he was left disfigured after the 
surgery.  The entire right side of his face was paralyzed 
immediately after surgery and for a long time he could not close 
his eye or use the side of his mouth.  She estimated that it took 
the Veteran about three times as long as anyone else to eat a 
meal.  The Veteran and his daughter also have explained they were 
unable to obtain private medical records because physicians had 
retired or were deceased.

In signed correspondence received in September 2007, the 
Veteran's spouse said that she met the Veteran in 1948 and at 
that time he was having problems with his parotid salivary gland.  
He was seen by a Dr. H. at a private hospital.  The Veteran told 
her that his problem with the parotid gland began when he was in 
the service, but no one then knew what it was.  The Veteran's 
wife said that he has had trouble and problems with his parotid 
gland for as long as she has known him.

A January 2010 VA neurology clinic record noted that in December 
2009 the Veteran started having trouble swallowing and was taken 
to a private provider who diagnosed dysphasia related to 
Parkinson's disease.  A swallow study showed the Veteran had 
problems with swallowing and was apparently on a mechanical soft 
diet with ground meats.  

Pursuant to the Board's February 2010 remand, the Veteran 
underwent a VA examination in June 2010.  The examiner noted that 
the Veteran had been diagnosed with stones in his parotid gland 
in 1947 and reportedly had a swollen parotid gland and pain 
beginning in service in 1944.  Surgery in 1982 for removal of the 
right parotid gland also was noted as was a malignant melanoma 
excised in July 2009.  (A July 2009 VA medical record noted that 
the Veteran recently had a melanoma of the face and left ear.)  
The Veteran's daughter told the examiner that the Veteran had 
difficulty eating dry food due to diminished saliva and that the 
Veteran had stones in his parotid gland while in service which 
resulted in parotid adenitis.  Current symptoms were listed as: 
difficulty chewing, difficulty swallowing soft solid food, 
difficulty swallowing solid food, and dry mouth.  On examination, 
no disfigurement or scar of the face was noted.  Below the right 
ear there was a loss of muscle mass, compared to the left side of 
his face, secondary to the surgical excision of the Veteran's 
right parotid gland.  There was no interference with speech, no 
loss of tongue, no facial droop, and no interference with 
mastication.  Diagnosis was residuals of parotid gland adenitis 
with mild effects noted for feeding.  

The VA examiner opined that the Veteran's residuals of right 
parotid gland adenitis were not caused by or a result of any 
event or injury in service because there was no documentation of 
a service-related injury or exposure that could have caused 
stones in his parotid gland.  The examiner also noted that stones 
in the parotid gland occur in predisposed patients; however, 
there was no evidence to suggest that the Veteran's military 
service resulted in this condition.

The Board's review of the medical and lay evidence of record 
indicates that the Veteran's current residuals of right parotid 
gland adenitis disorder are due to service and, thus, service 
connection is warranted for this claim.  Initially, as noted 
above, the Board notes that the Veteran has been diagnosed with 
residuals of parotid gland adenitis by the June 2010 VA examiner.  
It is clear that he has a current disability related to the right 
parotid gland.  In spite of the lack of service treatment 
records, the Board observes that the Veteran's lay evidence of 
difficulties in service with a swollen parotid gland and pain is 
competent evidence to show possible in-service occurrence of a 
disease or injury in this case, because experience of these types 
of symptoms are capable of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay 
person is not competent to provide testimony regarding nexus); 
see also Barr, 21 Vet. App. at 307 (holding that medical evidence 
is not always required to establish the elements of in-service 
incurrence and nexus).  Although the Veteran may not be competent 
to assess and diagnose the residuals of right parotid gland 
adenitis, he is clearly competent to relate his symptomatology, 
which included difficulty swallowing as well as pain and a 
swollen gland which first manifested in service.  See Jandreau, 
492 F.3d at 1372.  Credible lay evidence from the Veteran and his 
family also support finding that the Veteran had continuity of 
symptomatology for his claimed disability from the time of 
discharge from service until the present.  See 38 C.F.R. 
§ 3.303(b).  

Upon review of the medical evidence of record in conjunction with 
the applicable laws and regulations, the Board finds that for the 
following reasons the preponderance of the evidence is, at the 
very least, in equipoise as to whether the Veteran's current 
residuals of right parotid gland adenitis disorder is the result 
of symptoms experienced during his period of active service.  

The June 2010 VA examiner specifically found that the Veteran's 
residuals of right parotid gland adenitis were not caused by or a 
result of any event or injury in service he based this opinion on 
the lack of documentation in service.  However, service treatment 
records were missing and the VA examiner did not give proper 
weight to the lay evidence of the Veteran.  In this regard, the 
examiner's opinion left open the possibility that the Veteran's 
right parotid gland adenitis could have been ongoing since 
service.  This opinion noted that the phenomenon of stones in the 
parotid gland occurs in "predisposed patients."  The VA 
examiner did not explain what "predisposed patients" meant.  
Even though his opinion stated there was no evidence from service 
to relate residuals of right parotid gland adenitis to service, 
his observation about predisposed patients is highly probative 
and begs the question of whether it is possible that the 
Veteran's first manifestation of this condition in service, as he 
testified, is compatible with being a predisposed patient.  As to 
the Veteran possibly being predisposed to secreting glands, the 
Board notes that VA medical records in the claims file showed the 
Veteran had a history of frequent tearing and underwent prior 
eyelid surgeries.  In March 2008, for example, the Veteran was 
diagnosed with epiphora of each eye and underwent a 
blepharoplasty and canthoplasty.  

In view of the absence of any service treatment records through 
no fault of the Veteran and the VA examiner's conclusion about 
patients being predisposed to develop parotid gland adenitis, the 
Board finds that this conclusion of the VA examiner actually 
supports the Veteran's lay testimony to the effect that this 
condition first manifested itself while the Veteran was in 
service.  Essentially, a portion of the opinion of the June 2010 
VA examiner supports the conclusion that service connection is 
warranted for the Veteran's claimed residuals of right parotid 
gland adenitis.

It is certainly sufficient to place the evidence for and against 
the claim into relative equipoise (even balance), so as to in 
turn warrant resolving any doubt in the Veteran's favor regarding 
whether his current residuals of right parotid gland adenitis 
disorder are related to his military service.  38 C.F.R. § 3.102.  
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence which satisfactorily proves or disproves the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In this case, the Board finds that the evidence found within the 
claims file is, at the very least, in equipoise as to the 
question of whether the Veteran's residuals of right parotid 
gland adenitis are related to service.  There can be no doubt 
that further medical inquiry could be undertaken with a view 
towards defining whether the Veteran specifically is in the class 
of "predisposed patients" to which the VA examiner referred and 
whether direct service connection is warranted in this case.  
However, granting the Veteran the benefit of the doubt, the Board 
finds that the June 2010 medical opinion of the VA examiner, 
along with the Veteran's lay testimony, is sufficient to provide 
proof of a nexus, or relationship, between the Veteran's 
currently diagnosed residuals of right parotid gland adenitis and 
his period of active service.  Therefore, the Veteran has a 
medical opinion linking a diagnosed disorder to service. 

In view of the above, and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds that service 
connection is warranted for the Veteran's disability claim.  As 
the Board finds that the Veteran has provided evidence of all 
three elements required for a grant of service connection for 
this claim, the claim for service connection for residuals of 
right parotid gland adenitis is granted.


ORDER

Service connection for residuals of right parotid gland adenitis 
is granted, subject to the laws and regulations governing 
monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


